Citation Nr: 0400761	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969, including service in the Republic of Vietnam 
from February 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied the veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD.  The veteran perfected a timely appeal 
of this determination to the Board.

The Board notes that service connection for PTSD was 
previously denied by the RO in unappealed rating decisions 
dated May 1990 and April 1999.  In an October 2002 rating 
decision, a copy of which was issued to the veteran as part 
of the Statement of the Case dated that same month, the RO 
implicitly reopened this claim and continued the denial of 
service connection for PTSD on the merits.  The Board, 
however, must initially determine whether the veteran has 
presented new and material evidence sufficient to reopen his 
claim of service connection for this condition because doing 
so goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate it de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, the Board 
has identified this issue as indicated on the title page.

In addition, the Board notes that the record in this case, 
including a March 1999 report prepared by the veteran's 
treating VA physician at the Syracuse, New York, VA Medical 
Center, reflects that the veteran has been treated for 
alcohol abuse, which appears to be secondary to his PTSD.  
The record also shows that he has been diagnosed as having 
conditions secondary to that abuse, including cirrhosis of 
the liver.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that VA 
compensation benefits are available for alcohol or drug-
related disabilities that arise secondarily from a service-
connected disorder, e.g., PTSD.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  In light if this decision 
granting service connection for PTSD, the RO must consider 
whether secondary service connection is warranted for these 
conditions.  These claims are therefore referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a May 1990 rating decision, the RO denied the 
veteran's initial claim of service connection for PTSD; in a 
letter dated in May 1990, the RO notified the veteran of its 
decision denying service connection for PTSD and of his 
appellate rights; the veteran did not appeal this 
determination and the decision became final.

3.  The veteran subsequently sought to reopen a claim of 
entitlement to service connection for PTSD; this application 
was denied in unappealed February and April 1999 rating 
decisions and the RO notified the veteran of these 
determinations, and provided notice of his appellate rights, 
in March and April 1999, respectively; the veteran he did not 
appeal either determination and the decisions became final.

4.  Evidence added to the record since the April 1999 rating 
decision denying the veteran's application to reopen a claim 
of service connection for PTSD is so significant that it must 
be considered in order to fairly decide the merits of the 
case. 

5.  In numerous statements, the veteran reported having 
experienced several combat-related stressors while serving in 
Vietnam, including being subjected to mortar attacks and 
enemy fire, and the evidence shows that the veteran served in 
a unit that was engaged in combat, which is consistent with 
the occurrence of the veteran's claimed stressors.

6.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his corroborated in-service 
stressors.




CONCLUSIONS OF LAW

1.  The RO's April 1999 decision denying the veteran's 
application to reopen a claim of service connection PTSD is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 38 U.S.C.A. 
§§ 3.104(a), 3.160(d), 20.302, 20.302, 20.1103 (1999).

2.  Evidence received since the April 1999 RO rating decision 
is new and material; the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).

3.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  In light of the following determination 
to reopen and grant service connection for PTSD, the Board 
finds that the requirements of the VCAA have been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In August 1989, the veteran was provided with a VA 
examination to determine the nature and extent of his 
psychiatric disability and to obtain an opinion as to the 
etiology of his PTSD.  Further, the RO wrote to the United 
States Army & Joint Services Environmental Support Group, now 
known as U.S. Armed Services Center for Research of Unit 
Records, (USASCRUR) in an attempt to corroborate the 
veteran's claimed stressors.  In its April 1990 reply, the 
USASCRUR included a comprehensive memorandum in response to 
the RO's request for information relating to the veteran's 
claimed in-service stressors, together with supporting 
materials.  In addition, the RO obtained the veteran's 
service personnel records and records of the veteran's VA 
treatment for psychiatric disability that reflect that he was 
diagnosed as having PTSD on numerous occasions.  VA also 
associated with the claims folder the decision of the Social 
Security Administration (SSA) that awarded the veteran 
disability benefits from that agency, together with the 
records upon which that determination was based.  Moreover, 
the veteran and his representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notifies them of the evidence needed to prevail 
on the claim.  The veteran's representative has also been 
given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and, in light of the following 
decision in which the Board grants service connection for 
PTSD, there is no prejudice to him by appellate consideration 
of the claim at this time.  There is no need for a prior 
remand of the case to the RO for additional assistance to the 
veteran in the development of his claim as required by the 
VCAA or to give the representative another opportunity to 
present additional evidence and/or argument.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991); cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The extensive record on appeal and the 
following decision demonstrate the futility of any further 
evidentiary development.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.	Application to reopen claim of service connection for 
PTSD

A.	Factual Background

In a May 1990 rating decision, the RO denied service 
connection for PTSD on the basis that there was no evidence 
corroborating the occurrence of the veteran's reported 
stressors.  The veteran was notified of the determination 
later that same month, but did not appeal the decision.  
Thus, because the veteran failed to perfect a timely appeal 
of the May 1990 determination, the decision became final.

The evidence of record at the time of the May 1990 
determination included the veteran's service medical records; 
his service personnel records; the response from the 
USASCRUR, which included a comprehensive memorandum in 
response to the RO's request for information relating to the 
veteran's claimed in-service stressors, together with 
supporting materials; a March 1989 Vet Center report; the 
August 1989 VA neuropsychiatric examination report; an August 
1989 VA Social Survey report; and the veteran's statements, 
in which he reported numerous stressors related to his 
experiences in Vietnam.

The veteran's service medical records are negative for any 
complaints or treatment of PTSD.  

The veteran's service personnel records indicate that he 
served from February 1968 to February 1969 in the Republic of 
Vietnam with A Battery, 2nd Battalion, 4th Artillery of the 
Ninth Infantry Division.  

In May 1989, the veteran filed a statement outlining numerous 
stressors related to his experiences in Vietnam.  The veteran 
stated that he was shot at while driving in convoys and was 
subject to mortar, rocket and ground attack during his tour 
in Vietnam.  He indicated that the roads he drove were often 
mined and that on several occasions he witnessed the 
aftermath of vehicles that had hit by these mines, including 
wreckage and body parts.  The veteran also reported that he 
was assigned to pick up the personal effects of an American 
soldier who had been killed by lightning; he described the 
experience as "eerie" and stated that he would never forget 
it. 

The veteran received a VA psychiatric examination in August 
1989.  During the examination the veteran again complained of 
stressors related to his service in Vietnam.  The veteran 
reported that he was in constant combat during his service in 
Vietnam and that his unit was subject to mortar and rocket 
fire.  He also stated that he was a truck driver in the 
latter part of his tour and that he was frequently fearful of 
land mines and sniper attacks.  He recounted an occasion when 
a truck in front of him was blown up by a land mine and "all 
you could see was body parts everywhere."  In addition, the 
veteran indicated that he lost his best buddy when he was 
struck by lightening, and also was present when two other 
friends were wounded, one of whom died the next day.  After 
interviewing the veteran and performing and mental status 
examination, the VA examiner diagnosed the veteran as having 
PTSD.

In addition to the VA examination, the veteran also submitted 
a March 1989 Vet Center report which reflected that the 
"veteran suffers from classic symptoms of PTSD" and noted 
the nature of the disability to be "PTSD - chronic - with 
self-medication (ETOH) abuse since [Vietnam]."  The report 
also shows that the veteran reported underlying stressors as 
actual or immediate threat of incoming fire or infiltration 
at base camp; enemy forces in the vicinity while on guard 
duty; mined roads; hitting mines or under enemy fire while in 
a convoy; other vehicle operation receiving or subject to 
enemy fire; and recovery personal effects of killed 
servicemen.  The veteran recalled driving with a convoy and 
coming under fire, and also reported driving on roads that 
were frequently mined. 

In an attempt to provide credible supporting evidence of the 
veteran's claimed in-service stressors, the USASCRUR provided 
a response to the RO's request for information, which 
included a comprehensive memorandum, together with supporting 
material.  In the memorandum, USASCRUR confirmed that the 
veteran's unit was subjected to mortar attacks during his 
service in Vietnam.  In addition, the memorandum supports the 
veteran's claim that he was likely subjected to mining, 
ambush and sniper attacks while driving convoys.  The 
Significant Unit Activities report also shows that the 
veteran's unit was involved in combat during his tour of duty 
in Vietnam.

In January 1998, the veteran again filed a claim of 
entitlement to service connection for PTSD.  The RO 
associated VA treatment records, dated from March 1976 to 
December 1998.  These treatment records contain numerous 
diagnoses of PTSD.  The RO also associated the decision of 
the SSA that awarded disability benefits to the veteran from 
that agency, together with the records upon which those 
determination was based.

In a rating decision dated in February 1999, the RO denied 
the veteran's claim on the basis that no new and material 
evidence had been submitted; the RO concluded that the 
evidence submitted by the veteran essentially duplicated 
evidence that was previously considered and was therefore 
merely cumulative.  The RO also found that the veteran did 
not submit new information regarding his stressors in Vietnam 
that could be verified.  The veteran was notified of the RO's 
determination later that same month.  

The veteran thereafter submitted a report of his VA physician 
dated March 1999 that reflects that the veteran had "long-
term" PTSD and further notes that the veteran's PTSD was a 
"persistent severe anxiety disorder."  In the report, the 
veteran indicates that he made daily trips as a driver and 
recalled an incident when the truck he was in was mined and 
he experienced being rained on by body parts.  The veteran 
also reported that, when in Vietnam, he experienced being 
mortared nightly for six months.

The RO again denied the veteran's claim in a rating decision 
dated April 1999 citing essentially the same reasons noted in 
the previous February 1999 decision.  The veteran was 
notified of this second denial in a letter dated in April 
1999 but did not take any further action to appeal the RO's 
determination.  The veteran therefore failed to perfect a 
timely appeal of the April 1999 determination and the 
decision became final.

B.	Analysis

Because the veteran did not submit a timely Notice of 
Disagreement (NOD) to the RO's April 1999 rating decision, 
that determination became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1999).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen his PTSD 
claim in March 2001, new and material evidence meant evidence 
not previously submitted to agency decision makers, which 
bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, created a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), reviewing the history 
of former section 38 C.F.R. § 3.156(a), including comments by 
the Secretary submitted at the time the regulation was 
proposed, concluded that the definition emphasized the 
importance of a complete record rather than a showing that 
the evidence would warrant a revision of a previous decision.  
Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in March 2001.

Evidence associated with the claims folder since the April 
1999 rating decision includes VA treatment records, dated 
October 1998 to September 2002, and a statement of the 
veteran dated August 2001.  

Of particular significance is an August 2001 diagnosis of 
chronic PTSD.  In reaching this diagnosis, the veteran's VA 
physician recounted the veteran's medical history and 
indicated that the veteran has had symptoms of PTSD for over 
30 years.  He noted that, since the veteran's combat 
experiences in Vietnam, he has had symptoms of nightmares and 
flashbacks to episodes in which he saw body parts and was 
shooting people.  The physician reported that the veteran had 
been very avoidant, often having great difficulty driving 
because of past shooting incidents that occurred in a truck.  
Other VA treatment records submitted by the veteran indicate 
numerous diagnoses of PTSD.  

The veteran also submitted an additional statement in which 
he reiterated that he drove a truck during his tour of duty 
in Vietnam and recounted an incident when he had to shoot 
Viet Cong who had jumped on his truck while he was driving.  
The veteran reiterated that he was subjected to mortar fire 
and ground attacks, and recalled observing incidents when 
civilians and military personnel had been blown up by mines.  
He recalled seeing body parts at the scenes of these 
incidents.  

The VA treatment records associated with the claim file since 
April 1999 show that the veteran has been repeatedly 
diagnosed as having PTSD due to his experiences while serving 
in Vietnam.  The veteran's additional statement corroborates 
and expands upon previous indications of in-service stressors 
related to his claim for PTSD.  This evidence bears directly 
and substantially upon the specific matter under 
consideration, especially in light of the USASCRUR records, 
which contain credible supporting evidence that several of 
the veteran's reported in-service stressors actually 
occurred.  This evidence is also neither cumulative nor 
redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for PTSD.  See Paller 
v. Principi, 3 Vet. App. 535, 538 (1992) (corroborating 
evidence is relevant and probative, with a reasonable 
probability of changing the outcome, and hence, material); 
see also Elkins v. West, 12 Vet. App. 209, 218 (1999) (en 
banc).  Having determined that new and material evidence has 
been added to the record, the veteran's claim of service 
connection for this condition is reopened.

III.  Service connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Board finds that the record contains 
credible supporting evidence that the veteran's claimed in-
service stressors occurred.  The veteran served in Vietnam 
from February 1968 to February 1969.  In numerous statements 
since he originally filed a claim of service connection in 
March 1989, the veteran identified numerous in-service, 
combat-related stressors, including mortar attacks, attack 
from mines and arms fire while driving in convoys and being 
subjected to enemy fire.  In addition, the veteran's service 
personnel records show that he served with A Battery, 2d 
Battalion, of the 4th Artillery, of the 9th Infantry Division.  
The USASCRUR records confirm that the veteran's unit was 
subjected to mortar attacks during his service in Vietnam and 
support the veteran's claim that he was likely subjected to 
mining, ambush and sniper attacks while driving convoys.  The 
Significant Unit Activities report also shows that the 
veteran's unit was involved in combat during his tour of duty 
in Vietnam.

Additionally, the Board notes that the veteran first filed a 
claim of entitlement to service connection for PTSD in March 
1989.  Since that time, the veteran has maintained that his 
PTSD is related to the several in-service stressors discussed 
above.  The Board observes that, at every opportunity since 
that time, including multiple statements made over a period 
of more than fourteen years, the veteran has consistently 
reported, with only minor variation, the same stressors that 
he now urges underlie his condition.  As such, in its role as 
fact finder, the Board finds the veteran to be a credible 
historian, especially in light of the corroborating medical 
entries, and in light of the records forwarded by the 
USASCRUR.  

In his statements, the veteran maintains that, in light of 
the above, he served in combat.  The Board recognizes that 
the above evidence indicates that his unit was in combat and 
that he likely participated in combat.  It does not, however, 
definitively establish the veteran's personal engagement in 
combat.  The Board, however, does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-129.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the third element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed in-service stressor occurred.  As 
such, the Board will focus on the first two elements, i.e., 
whether he has been diagnosed as having PTSD due to his 
reported combat-related stressors.

In this case, there is no dispute that the veteran has been 
diagnosed with PTSD.  The record is replete with consistent 
diagnoses of PTSD going back many years.  In addition, the 
record also contains numerous assessments specifically 
linking the veteran's condition with his reported in-service 
stressors.  In this regard, the Board observes that in August 
1989, the veteran was afforded a formal VA psychiatric 
examination to determine whether he had PTSD.  During the 
examination, the veteran reiterated several combat-related 
stressors, including statements that his unit was subjected 
to mortar and rocket fire, and that he was frequently fearful 
of mine and sniper attacks while driving a truck during his 
tour of service.  The examiner interviewed the veteran, 
administered a mental status examination, and thereafter 
diagnosed the veteran as having PTSD due to his Vietnam 
experiences.  In addition, in a March 1999 statement from his 
VA physician and in the veteran's August 2001 treatment 
records, the veteran was again diagnosed with PTSD related to 
his experiences in Vietnam.  In August 2001, the veteran's 
treating physician specifically noted that the veteran was 
being seen for continuing care of PTSD, observing that he had 
had symptoms of PTSD for over thirty years.  The physician 
also recounted incidents in Vietnam that contributed to his 
condition.

Thus, the evidence of record shows that VA examiners have 
diagnosed the veteran as having PTSD due to his combat-
related stressors that took place while he was serving in 
Vietnam.  Further, in light of the Court's decisions in 
Pentecost and Suozzi, the Board finds that the record 
contains credible supporting evidence that these reported in-
service combat-related stressors actually occurred.  In light 
of the foregoing, therefore, and in the absence of any 
contradictory medical evidence, the Board finds that service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 

